ION CONDUCTING NANOFIBER FUEL CELL ELECTRODES
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on May 23, 2022.
Claims 1-20 are pending, wherein claims 1, 4 and 16 are amended. Claims 1-20 are being examined on the merits in this Office action.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Pintauro et al. (US 20130209913 A1) was relied on as prior art(s) for teaching a method of making a polymer fiber structure with a catalyst deposited thereon via an electrospinning technique. However, Pintauro does not teach the claimed step of a separate electrospraying step to deposit a catalyst on a fiber structure formed previously by an electrospinning technique.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHONGQING WEI/Primary Examiner, Art Unit 1727